[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 346 
The provisions of the lease are not free from obscurity but the inference must fairly be drawn that the parties contemplated the deposit as security for the performance of all the covenants and that the landlord's agreement to repay it after the expiration of the lease was conditioned upon the tenant's full performance. The tenant's default renders applicable the rule announced inInternational Publications, Inc., v. Matchabelli (260 N.Y. 451) and Hand v. Rifkin (263 N.Y. 416).
The judgment of the Appellate Division should be reversed and that of the Special Term affirmed, with costs in this court and in the Appellate Division.
POUND, Ch. J., CRANE, LEHMAN, O'BRIEN, HUBBS, CROUCH and LOUGHRAN, JJ., concur.
Judgment accordingly. *Page 348